DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the
first inventor to file provisions of the AIA .
Response to Amendment
With regards to the amendment filed on 05/17/2021, all the requested changes to the claims have been entered.  Applicant’s constructive efforts to advance prosecution are appreciated.  Claim(s) 1-20 are pending.
Response to Arguments
Applicant's arguments filed 05/17/2021 have been fully considered but they are not persuasive. Applicant argues, see page 16 filed 05/17/2021, that the Debban reference does not disclose that the plurality of optical fibers are intermittently bonded partially at specific intervals using a matrix material and the matrix material is applied in a space between adjacent fibers of the plurality of optical fibers.  In response, the examiner has reproduced FIG. 2 of Debban below. 

    PNG
    media_image1.png
    666
    1144
    media_image1.png
    Greyscale
.

Applicant further argues that Debban does not disclose "intermittent bonding of the plurality of optical fibers that allows the optical fiber ribbon to bend along a preferential axis”. It is noted, however, that no specific axis is identified as the claimed preferential axis. Therefore, any bending of the optical fiber ribbon (30/40) of Debban could be considered along a preferential axis. 
Drawings
The drawings were received on 05/17/2021.  These drawings are acceptable.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 2, 7, 8, and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Patent Pub. No. US 2017/0219792 A1 to Debban et al. (hereinafter “Debban”).  Debban was applied in a previous Office action.
In re claim 1, Debban discloses, see FIGS. 1-4, a method of creating an optical fiber ribbon (30/40), comprising: 
arranging a plurality of optical fibers (32/42) in parallel to each other for creating the optical fiber ribbon (30/40), and 
intermittently bonding the plurality of optical fibers (32/42) partially at specific intervals using a matrix material (38/48), wherein the matrix material (38/48) is applied in a space between adjacent fibers (32/42) of the plurality of optical fibers (32/42), as seen in FIG. 2 of Debban, 
wherein intermittent bonding of the plurality of optical fibers (32/42) can be used for identification of each ribbon (30/40).  See paragraphs [0020]-[0040] of Debban for further details. 

In re claim 2, as mentioned in para. [0029] of Debban, “[t]he bonding matrix material 48 can be applied to portions of the periphery of adjacent optical fibers 42 in any suitable pattern”.

In re claim 7, as seen in FIG. 1C and FIG. 3 of Debban, the intermittent bonding of the plurality of optical fibers (32/42) is intermittent in a plane perpendicular to any axis of the optical fiber ribbon (30/40).

In re claim 8, the intermittent bonding of the plurality of optical fibers (32/42) of Debban inherently allows the optical fiber ribbon (30/40) to bend along a preferential axis because the optical fiber ribbon (30/40) of Debban appears to have the same claimed physical structure.  Because no specific axis is identified as the claimed preferential axis, any bending of the optical fiber ribbon (30/40) of Debban could be considered along a preferential axis.

In re claim 10, as mentioned in para. [0027] of Debban, the matrix material (38/48) of the optical fiber ribbon (30/40) can be “any suitable ultraviolet curable resin”.


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 3-5, 13, 14, 16, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Debban as applied to claim 1 above, and further in view of Japanese Publication No. JP 2012-027131 A to Ishikawa et al. (hereinafter “Ishikawa”).  Ishikawa was applied in a prior Office action.
In re claim 3, Debban only differs in that he does not teach that his intermittent bond is colored as per color code for identification of each ribbon (30/40). Ishikawa, on the other hand, discloses  
intermittently bonding a plurality of optical fibers (1a-1d) partially at specific intervals using a matrix material (2), wherein the matrix material (2) of each optical fiber tape core wire (10) may be colored with a different color.  See paragraphs [0018]-[0043] of Ishikawa. In order to easily identify different fiber ribbons, the matrix material (38/48) of Debban would have been colored using the color coding of Ishikawa, thereby obtaining the invention specified by claim 3.  Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to obtain the invention specified by claim 3 in view of Debban combined with Ishikawa. 

In re claim 4, as mentioned in para. [0028] of Ishikawa, the predefined pattern of the intermittent bond is in the form of numbers or letters (i.e., text), wherein the text would be visible from a plane perpendicular to an axis of the optical fiber ribbon (10) as seen in Figures 2 and 5 of Ishikawa. The predefined pattern of the intermittent bonding of Debban would have also been in the form of numbers or letters, as taught by Ishikawa, in order to easily identify different fiber 

In re claim 5, as seen in FIG. 3 of Debban, his intermittent bonding is in the form of a predefined pattern. As mentioned in para. [0033] of Ishikawa, the matrix material (2) of “each optical fiber tape core wire 10 may be colored with a different color”.  In order to easily identify different fiber ribbons, the matrix material (38/48) of Debban would have been colored using the color coding of Ishikawa, thereby obtaining the invention specified by claim 5.  Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to obtain the invention specified by claim 5 in view of Debban combined with Ishikawa. 

In re claim 13, Debban discloses an optical fiber ribbon (30/40), comprising: 
a plurality of optical fibers (32/42), wherein adjacent fibers of the plurality of optical fibers (32/42) being intermittently bonded along a length of the plurality of optical fibers (32/42), 
wherein the adjacent fibers of the plurality of optical fibers (32/42) are intermittently bonded using a matrix material (38/48), wherein the matrix material (38/48) is applied in a space between adjacent fibers (32/42) of the plurality of optical fibers (32/42), as seen in FIG. 2 of Debban, 
wherein intermittent bonds form a predefined pattern on the optical fiber ribbon (30/40) for identification of each ribbon.  See paragraphs [0020]-[0040] of Debban for further details. 

Thus, Debban only differs from claim 13 in that he does not teach his predefined pattern in in a form of text.  Ishikawa, as previously discussed, teaches a predefined pattern of an intermittent 

In re claim 14, as mentioned in para. [0033] of Ishikawa, the matrix material (2) of “each optical fiber tape core wire 10 may be colored with a different color”.  In order to easily identify different fiber ribbons, the matrix material (38/48) of Debban in view of Ishikawa would have also been colored using the color coding of Ishikawa, thereby obtaining the invention specified by claim 14.  Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to obtain the invention specified by claim 14 in view of Debban combined with Ishikawa. 

In re claim 16, as mentioned in para. [0027] of Debban, the matrix material (38/48) of his optical fiber ribbon (30/40) can be “any suitable ultraviolet curable resin”.

In re claim 19, Debban discloses an optical fiber ribbon (30/40) comprising: 
a plurality of optical fibers (32/42), wherein adjacent fibers of the plurality of optical fibers (32/42) being intermittently bonded along a length of the plurality of optical fibers (32/42), wherein the adjacent fibers of the plurality of optical fibers (32/42) are intermittently bonded using a matrix material (38/48), wherein the intermittent bonds form a predefined pattern on the See paragraphs [0020]-[0040] of Debban for further details. 

Thus, Debban only differs from claim 19 in that he does not teach his matrix material (38/48) is one or more of colored and fluorescent.  Ishikawa, as previously discussed, teaches a matrix material (2) of “each optical fiber tape core wire 10 may be colored with a different color”.  In order to easily identify different fiber ribbons, the matrix material (38/48) of Debban would have been colored using the color coding of Ishikawa, thereby obtaining the invention specified by claim 19.  Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to obtain the invention specified by claim 19 in view of Debban combined with Ishikawa.

In re claim 20, Ishikawa further teaches a predefined pattern of an intermittent bond in the form of numbers or letters (i.e., text) as seen in Figures 2 and 5 of Ishikawa. The predefined pattern of the intermittent bonding of Debban in view of Ishikawa would have also been in the form of numbers or letters, as taught by Ishikawa, in order to easily identify different fiber ribbons, thereby obtaining the invention specified by claim 20. Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to obtain the invention specified by claim 20 in view of Debban combined with Ishikawa.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Debban as applied to claim 1 above, and further in view of Patent No. 10,585,255 to Sato et al. (“Sato”).  Sato was also applied in a prior Office action. 
In re claim 6, Debban only differs in that he does not teach his matrix material (38/48) is a fluorescent matrix material (38/48).  Sato, on the other hand, teaches that “the arrangement order of the optical fiber core wires 111 can be easily confirmed even in a darker environment when the marking 4 is formed of a fluorescent paint”.  See col. 8, lines 3-6 of Sato.  In order to make his optical fiber ribbons (30/40) easier to see in a darker environment, the matrix material (38/48) of Debban would have been modified to be fluorescent, as suggested by Sato, thereby obtaining the invention specified by claim 6.  Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to obtain the invention specified by claim 6 in view of Debban combined with Sato.

Claims 9 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Debban or Debban in view of Ishikawa as applied to claim 1 or 13 above, and further in view of Patent Pub. No. 10,379,306 to Bringuier et al. (“Bringuier”).  Bringuier was also applied in a prior Office action.
In re claim 9, Debban only differs in that he does not teach the matrix material (38/48) of his optical fiber ribbon (30/40) is characterized by thickness in a range of 15 micron to 20 micron.  Bringuier, on the other hand, teaches that that thickness T of a matrix material/coupling element (130) “is preferably greater than 10 µm and less than 100 µm”.  See col. 5, lines 38-42 of Bringuier.  In order to use a thickness suggested by Bringuier, the matrix material (38/48) of Debban would have been modified to have a thickness in a range of 15 micron to 20 micron, thereby obtaining the invention specified by claim 9.  Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to obtain the invention specified by claim 9 in view of Debban combined with Bringuier.
In re claim 15, Debban in view of Ishikawa only differs in that Debban does not teach his matrix material (38/48) forming the intermittent bond has a thickness in a range of 15 micron to 20 micron.  Bringuier, as previously discussed, teaches that the thickness T of a matrix material/coupling element (130) “is preferably greater than 10 µm and less than 100 µm”.  See col. 5, lines 38-42 of Bringuier.  In order to use a thickness suggested by Bringuier, the matrix material (38/48) of Debban in view of Ishikawa would have been modified to have a thickness in a range of 15 micron to 20 micron, thereby obtaining the invention specified by claim 15.  Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to obtain the invention specified by claim 15 in view of Debban combined with Ishikawa, and further in view of Bringuier.

Claims 11, 12, 17, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Debban or Debban in view of Ishikawa as applied to claim 1 or 13 above, and further in view of Patent Pub. No. US 2020/0174209 A1 to Weimann et al. (“Weimann”).  Weimann was also applied in a prior Office action.
In re claim 11, Debban only differs in that he does not teach binding a plurality of their optical fiber ribbons with a polyester binder, wherein the polyester binder is helically rotated over the plurality of optical fiber ribbons for grouping the plurality of optical fiber ribbons without using a buffer tube, wherein each of the plurality of optical fiber ribbons corresponds to the optical fiber ribbon.  Weimann, on the other hand, teaches binding a plurality of optical fiber ribbons (104, 106) with a polyester binder (110), wherein the polyester binder (110) is helically rotated over the plurality of optical fiber ribbons (104, 106) for grouping the plurality of optical fiber ribbons (104, 106) without using a buffer tube.  See para. [0017] of Weimann.  In order to combine a plurality of optical fiber ribbons into a single optical cable, the polyester binder (110) 

In re claim 12, Weimann further teaches that his polyester binder (110) may be color-coded for identification.  Therefore, claim 12 is considered obvious for the same reasons mentioned with respect to claim 11. 

In re claims 17 and 18, the particular limitations are also considered obvious in view of Debban in view of Ishikawa as applied to claim 13 above, and further in view of Weimann, for the same reasons mentioned with respect to claims 11 and 12. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Omar R. Rojas whose telephone number is (571)272-2357.  The examiner can normally be reached on Monday-Friday, 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Omar R Rojas/Primary Examiner
Art Unit 2883                                                                                                                                                                                                        


June 25, 2021